Exhibit 3.1 CORPORATE CHARTER I, ROSS MILLER, the duly elected and qualified Nevada Secretary of State, do hereby certify that ABC ACQUISITION CORP 1505 , did on June 1, 2010, file in this office the original Articles of Incorporation; that said Articles of Incorporation are now on file and of record in the office of the Secretary of State of the State of Nevada, and further, that said Articles contain all the provisions required by the law of said State of Nevada. IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of State, at my office on June 2, 2010. Certified By: A Frieser Certificate Number: C20100601-2561 You may verify this certificate online at http://www.nvsos.gov/
